EXHIBIT 10.1



DEBT REPAYMENT AGREEMENT


THIS DEBT REPAYMENT AGREEMENT (“Agreement”) is made and entered as of December
10, 2014 (“Effective Date”), by and among Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation, with its principal place of business at
25242 Arctic Ocean Dr., Lake Forest, CA 92630 (“Quantum”), Advanced Green
Innovations, LLC (“AGI”), a Nevada limited liability company, and ZHRO
Solutions, LLC (“ZHRO”), a Nevada limited liability company, with their
principal place of business at 7030 W. Oakland Street, Suite 103, Chandler, AZ
85226. AGI and ZHRO are collectively referred to herein as the “AGI Parties”.
Quantum, AGI and ZHRO are sometimes individually referred to herein as “Party”
and collectively referred to as “Parties.”
RECITALS:


WHEREAS, the AGI Parties collectively owe Quantum the sum of $2,193,123.99,
exclusive of interest, for engineering and development services performed by
Quantum for the AGI Parties and for certain software licensing rights granted by
Quantum to ZHRO and its affiliates including AGI prior to the Effective Date
(the “Aggregate AGI Indebtedness”) which work for such Aggregate AGI
Indebtedness has been billed by Quantum to AGI pursuant to those certain
invoices specified in Schedule 1 of this Agreement;


WHEREAS, the Aggregate AGI Indebtedness was incurred pursuant to that certain
Master Development Agreement, dated April 24, 2013, as amended and restated on
October 15, 2013, that certain Professional Services Consulting Agreement, dated
December 17, 2012, that certain Professional Services Consulting Agreement,
dated July 1, 2014, and all Statements of Work and purchase orders issued by AGI
and/or ZHRO to Quantum, prior to the execution of this Agreement (collectively
the “AGI Agreements”);


WHEREAS, Advanced Green Technologies, LLC (“AGT”) owns 100% of the voting
membership units of AGI and AGI owns 100% of the voting units in ZHRO;


WHEREAS, the AGI Parties have requested that Quantum provide them with payment
terms that would allow them to repay the Aggregate AGI Indebtedness over a
specified period and to waive the interest its entitled to receive under the AGI
Agreements;


WHEREAS, to induce Quantum to provide the requested repayment terms and to waive
the interest its entitled to receive under the AGI Agreements, AGT has agreed to
provide Quantum with a limited nonrecourse guaranty of the AGI Parties’ payment
of the Aggregate AGI Indebtedness;

1

--------------------------------------------------------------------------------

EXHIBIT 10.1





WHEREAS, to secure the AGI Parties’ and AGT’s performance under this Agreement
and to further induce Quantum to enter into this Agreement, AGI and AGT have
agreed to give Quantum a pledge of all of their interests in East Camelback, LLC
(“East Camelback”), a Delaware limited liability company; and


WHEREAS, Quantum is willing to provide payment terms to the AGI Parties for the
Aggregate AGI Indebtedness on the terms set forth in this Agreement.



2

--------------------------------------------------------------------------------

EXHIBIT 10.1



AGREEMENT:


1.Acknowledgment of the Aggregate AGI Indebtedness. The AGI Parties hereby
acknowledge and agree that: (i) the AGI Indebtedness is valid and the amount of
the Aggregate AGI Indebtedness is due and owing to Quantum without any rights of
setoff, (ii) neither of the AGI Parties have provided Quantum with a written
notice that any deliverable delivered by Quantum under the AGI Agreements is
defective or nonconforming, and (iii) Quantum has completed to the satisfaction
of the AGI Parties all of the engineering and development services it was
required to perform and delivered all of the deliverables it was required to
deliver in connection with the performance of the services that gave rise to the
Aggregate AGI Indebtedness. Notwithstanding the foregoing, Quantum acknowledges
and agrees that the AGI Parties are not waiving any rights or claims that they
may have against Quantum under the AGI Agreements with respect to (i) any
deliverables not yet delivered by Quantum or (ii) any claims for indemnification
that it may have under the AGI Agreements.
2.
Repayment of the Aggregate AGI Indebtedness.

A.The AGI Parties, jointly and severally, agree to repay the Aggregate AGI
Indebtedness, together with interest thereon at a rate of 5% per annum, to
Quantum in accordance with the repayment schedule set forth on Schedule 1
attached hereto (the “Repayment Schedule”), which is incorporated herein by
reference. All payments shall be due and payable in full on the due date set
forth in the Repayment Schedule in immediately available funds by wire transfer
to an account designated by Quantum.


B.The Aggregate AGI Indebtedness shall automatically and immediately become due
and payable in full without notice or demand and the interest accruing thereon
shall be adjusted to 18% per annum upon the occurrence of any of the following
events (each, an “Event of Default”):
i.The AGI Parties fail to timely make any payment due under this Agreement and
such amount remains unpaid for five (5) days following the payment due date;
provided that the five (5) cure period shall only apply up to three times in any
twelve month period; or
ii.The occurrence of a “Default” under the Pledge Agreement (defined below).
3.AGT Limited Nonrecourse Guaranty.     AGT represents and warrants to Quantum
that as an affiliate of the AGI Parties and that it has an interest in the
success of the AGI Parties. Accordingly, it acknowledges and agree that it will
derive a substantially benefit from Quantum’s execution of this Agreement and
the AGI Parties’ receipt of payment terms and Quantum’s waiver of interest as
set forth in this Agreement. Accordingly, to induce Quantum to enter this
Agreement,

3

--------------------------------------------------------------------------------

EXHIBIT 10.1



AGT hereby absolutely and unconditionally guarantees to Quantum, on a
non-recourse basis, the AGI Parties’ full and prompt payment of the Aggregate
AGI Indebtedness (the “AGT Guaranty”). AGT acknowledges and agrees that this AGT
Guaranty is an irrevocable, unconditional and absolute guaranty of payment and
not of collection, and may be enforced by Quantum solely with respect to the
Pledge referenced in Section 4 below without Quantum being obligated to first
demand payment or take any steps to collect other then as set forth in this
Agreement all or part of the Aggregate AGI Indebtedness from either or both of
the AGI Parties. AGT further acknowledges and agrees that Quantum’s rights to
enforce this guaranty shall in no way be affected or impaired by any of the
following (all of which AGT freely consents without further notice): (a) any
amendment, alteration, extension, renewal, waiver, indulgence or other
modification of this Agreement, the Pledge Agreement or the Aggregate AGI
Indebtedness; (b) any subordination of payments of the Aggregate AGI
Indebtedness to any other debt or claim; (c) any substitution, exchange, release
or other disposition of all or any part of the Aggregate AGI Indebtedness; (d)
any failure, delay, neglect, act or omission by Quantum to act in connection
with its rights under this Agreement or the Pledge Agreement; (e) the filing by
or against one or more of the AGI Parties or AGT of bankruptcy, insolvency,
reorganization or other debtor's relief pursuant to the present or future
provisions of the Bankruptcy Code or any other state or federal statute or by
the decision of any court; (f) any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any of the AGI Parties or AGT; or (g) any change in the
ownership of any of the membership interests, capital stock or other equity
interests of any of the AGI Parties or AGT. Notwithstanding anything contained
in this Section 3 to the contrary, Quantum acknowledges and agrees that AGT’s
obligations under the AGT Guaranty are non-recourse to AGT and that Quantum’s
sole recourse against AGT is limited to the interests in East Camelback pledged
by AGT to Quantum under Section 4 below. Quantum shall not initiate any
proceedings against AGT to collect any amounts due under the AGI Indebtedness
except to the extent necessary to foreclose on the interests of AGI in East
Camelback set forth in Section 4 below.


4.Pledge of Interests in East Camelback, LLC. As a material inducement to
Quantum’s execution and delivery of this Agreement and to secure their
respective obligations to Quantum under this Agreement, AGI and AGT hereby grant
to Quantum a continuing pledge of all of their interests in East Camelback
pursuant to the terms of a Pledge Agreement in the form attached hereto as
Exhibit “A” (the “Pledge Agreement”), including, without limitation, all of
their respective rights to participate in the management of the business and
affairs of East Camelback or otherwise control East Camelback, receive
distributions, and all of their other rights as a member of East Camelback,
whether arising by law or pursuant to the terms of East Camelback’s Operating
Agreement. Concurrent with the Parties execution of this Agreement, AGI and AGT
shall deliver to Quantum a fully executed copy of the Pledge Agreement together
with a written consent signed by all of the members East Camelback pursuant to
which, among other things, all of the members of East Camelback shall consent to
AGI’s and AGT’s pledge of all of their interests in East Camelback

4

--------------------------------------------------------------------------------

EXHIBIT 10.1



to Quantum and, upon the occurrence of certain events described in the Pledge
Agreement, Quantum’s admission as a full member of East Camelback


5.Release of Deliverables. Quantum acknowledges and agrees that to the extent
that any deliverables by Quantum of software, components, or other products
(collectively, the “Deliverables”) are contingent upon its receipt of a payment
from the AGI Parties, Quantum will promptly release such items upon its receipt
of such payment from the AGI Parties. Included on the Debt Repayment Schedule is
a description of Deliverables, if any, that Quantum will release upon its
receipt of the designated payment.


6.
General Provisions.

A.    Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by email or telefacsimile, at its addresses set forth
below:


If to Quantum:    Quantum Fuel Systems Technologies Worldwide, Inc.
25242 Arctic Ocean Drive Lake Forest, CA 92630
Attn: Brad Timon, Chief Financial Officer FAX: (949) 399-4567
Email: btimon@qtww.com


If to AGI Parties:    Advanced Green Innovations, LLC
7030 Oakland Street, Suite 103 Chandler, AZ 85226
Attn: John Madrigal, COO FAX: (602) 513-7499
Email: john.madrigal@agigreentech.com


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.


B.    This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to conflicts of law principles.
The parties agree to and

5

--------------------------------------------------------------------------------

EXHIBIT 10.1



consent to the exclusive jurisdiction and venue of the courts in Orange County,
California. Each Party irrevocably waives, in connection with any such action or
proceeding, any objection, (including without limitation, any objection to venue
or based on the grounds of forum non conveniens), which it may now or hereafter
have to the bringing of any such action or proceedings in such jurisdiction. In
the event of a dispute, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and court costs, including those expenses
related to appellate review


C.    This Agreement shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the Parties; provided, however, that
neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the other party’s prior written consent, which consent
may be granted or withheld in its sole discretion. Any attempted assignment in
violation of this provision shall be void.


D.    In the event of a breach of this Agreement by the AGI Parties, Quantum
shall be entitled to recover from the AGI Parties all of its reasonable costs
and expenses incurred in connection with or arising from the AGI’s Parties
breach.


E.    Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
F.    This Agreement may only be amended by the writing agreement of the
Parties. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement, if any, are merged into this Agreement.


G.    This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.


H.    All covenants, representations and warranties made in this Agreement shall
continue in full force and effect so long as any portion of the Aggregate AGI
Indebtedness remains outstanding. The obligations of the AGI Parties to
indemnify Quantum with respect to the expenses, damages, losses, costs and
liabilities described in Section 4.D. shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against
Quantum or the AGI Parties have run.

6

--------------------------------------------------------------------------------

EXHIBIT 10.1



I.    Time is of the essence for the performance of all obligations set forth in
this Agreement.


J.    Failure to insist upon strict compliance shall not be deemed a waiver of
any right, and waiver of a right under any Section contained herein shall not
constitute a waiver of any other right or waiver of default under such Section
or any other Section.


K.    The Parties acknowledge and agree that nothing contained in this Agreement
shall be construed to modify any term or condition of the AGI Agreements except
with respect to the repayment terms of the AGI Indebtedness.




[Signatures on following page]





7

--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


Quantum Fuel Systems Technologies Worldwide, Inc.
Advanced Green Innovations, LLC
By:/s/ W. Brian Olson      
By:/s/ Kenneth Losch      
Its: CEO


Its: Manager


 
ZHRO Solutions, LLC


By:/s/ W. Brian Olson      
By:/s/ Kenneth Losch


Its: CEO


 Its: Manager
 
“AGT”
 




AGT is executing this Agreement solely for the purpose of binding itself to the
provisions of Sections 3, 4 and 6 of the Debt Repayment Agreement.


 
Advanced Green Technologies, LLC


 
By:/s/ Kenneth Losch


 
Its: Manager


8

--------------------------------------------------------------------------------

EXHIBIT 10.1



SCHEDULE 1


DEBT REPAYMENT SCHEDULE




Invoice Details
Invoice
Bill Date
Total
Deliverable Remaining
13497
08/30/2013
12,699.00
None
13959
03/06/2014
50,000.00
None
14061
04/24/2014
74,000.00
None
14209
06/20/2014
7,900.00
None
14238
07/03/2014
110,058.00
Software release: Sprint 9 of ECM (source code provided)
14286
07/30/2014
209,000.00
None
14390
09/15/2014
7,031.92
None
14389
09/15/2014
21,351.24
None
14391
09/15/2014
50,949.00
None
14457
10/02/2014
600,000.00
None
14392
09/15/2014
63,598.83
Qty (1) Intensifier still owing
14474
10/03/2014
386,536.00
Qty (1)fuel pod still owing
14475
10/03/2014
600,000.00
Final Task deliverable under Component Develop.Agreement
Total Billed
 
 $ 2,193,123.99
 
 
 






9

--------------------------------------------------------------------------------

EXHIBIT 10.1



Payment Schedule
Payment Date
Beginning Balance
Payments
5.0%
Ending Balance
Deliverable to be released in connection with scheduled payments
11/30/2014
   2,193,123.99
0
0
        2,193,123.99
 
12/25/2014
   2,193,123.99
             (300,000.00)
            7,510.70
        1,900,634.69
 
01/31/2015
   1,900,634.69
             (200,000.00)
            9,633.35
        1,710,268.04
 
02/28/2015
   1,710,268.04
             (200,000.00)
            6,559.93
        1,516,827.97
 
03/31/2015
   1,516,827.97
             (250,000.00)
            6,441.32
        1,273,269.29
Invoices 14474 & 14392- Qty (1) X4 Pod (incl. 1 intensifier)
04/30/2015
   1,273,269.29
             (250,000.00)
            5,232.61
        1,028,501.90
 
05/31/2015
   1,028,501.90
             (250,000.00)
            4,367.61
           782,869.51
Invoice #14475 Final tasks and test results under Master Development Agreement;
Invoice #14238 Software release: Sprint 9 of ECM (source code provided)
06/30/2015
      782,869.51
             (250,000.00)
            3,217.27
           536,086.78
 
07/31/2015
      536,086.78
             (250,000.00)
            2,276.53
           288,363.31
 
08/31/2015
      288,363.31
             (250,000.00)
            1,224.56
             39,587.87
 
09/30/2015
        39,587.87
              (39,750.56)
               162.69
                     0.00
 
10/31/2015
                0.00
 
0
                     0.00
 
11/30/2015
                0.00
 
0
                     0.00
 
TOTAL
   2,193,123.99
          (2,239,750.56)
          46,626.57
                     0.00
 




10